July 26, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Voyageur Mutual Funds III (the “Registrant”) Registration Statement on Form N-14 Pre-Effective Amendment No. 1 File No. 333-167200 Dear Sir or Madam: Pursuant to Rule 461 of the Securities Act of 1933, we hereby request that the effective date of Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14 be accelerated to July 26, 2010 or as soon thereafter as practicable. Very truly yours, VOYAGEUR MUTUAL FUND III By: /s/ David F. Connor Name: David F. Connor Title: Vice President/Deputy General Counsel/Secretary DELAWARE DISTRIBUTORS, L.P. By: /s/ J. Scott Coleman Name: J. Scott Coleman Title: President
